Citation Nr: 9927858	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-32 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a right kidney 
disorder or hydronephrosis.

2.  Entitlement to service connection for systemic lupus 
erythematosus.

3.  Entitlement to an increased rating for recurrent right 
ankle sprain, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the left fifth toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to October 
1995.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1997 rating decision by the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at an RO 
hearing in November 1997.  He subsequently testified before 
the undersigned member of the Board in June 1998 by means of 
a videoconference hearing.  In September 1998, the Board 
remanded the instant case for further development.

During the pendency of this appeal, a February 1999 rating 
decision granted the increased the disability evaluation for 
recurrent right ankle sprain, from 0 percent to 10 percent, 
effective from October 11, 1995.  However, as the veteran has 
not expressly limited his appeal to a 10 percent rating, the 
issue remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a right 
kidney disorder or hydronephrosis and the veteran's period of 
active military service.

2.  The preponderance of the evidence is against a finding 
that the veteran currently suffers from systemic lupus 
erythematosus.

3.  The veteran's service-connected recurrent right ankle 
sprain is currently manifested by no more than moderate 
limited motion of the ankle.

4.  The veteran's service-connected residuals of a fracture 
of the left fifth toe are not currently manifested by 
moderate foot injury.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right kidney disorder or hydronephrosis is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Systemic lupus erythematosus was not incurred in or 
aggravated by the veteran's period of active military 
service, nor may such disorder be presumed to have been 
incurred in or aggravated by such service. 38 U.S.C.A. 
§§ 1110, 1112, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).

3.  The schedular criteria for entitlement to an evaluation 
in excess of 10 percent for recurrent right ankle sprain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5271 (1998).

4.  The schedular criteria for entitlement to a compensable 
evaluation for residuals of a fracture of the left fifth toe 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5284 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims.

In order to establish service connection, there must be 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain diseases, including 
cardiovascular-renal disease and systemic lupus 
erythematosus, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Statutory law as enacted by the Congress charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a).  A 
well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  To satisfy the burden of establishing a well-
grounded claim, there must be: a medical diagnosis of a 
current disability; evidence of an incurrence or aggravation 
of a disease or injury in service, as shown through medical 
or, in certain circumstances, lay evidence; and medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A.  Right Kidney Disorder/Hydronephrosis.

The veteran's service medical records are silent as to a 
genitourinary disorder, to include a right kidney disorder or 
hydronephrosis from an anomalous artery.

The veteran filed his claim of entitlement to service 
connection for a right kidney disorder in January 1996.

No genitourinary system complaints were noted during initial 
post-service VA general medical examination in February 1996.

Following VA examination in September 1996, the veteran was 
diagnosed with partial ureteropelvic function obstruction on 
the right, without any associated abnormalities of kidney 
function.  

VA renal scan performed in January 1997 revealed an 
obstructed right kidney with very well-preserved function, 
accounting for 43 percent of overall function.  The following 
month, the veteran underwent a cystoscopy with unilateral 
right urethral stent.  He was diagnosed with right 
ureteropelvic junction (UPJ) obstruction.

In March 1997, the veteran underwent a right dismembered 
pyeloplasty.  The postoperative diagnosis was congenital 
ureteropelvic junction obstruction.

A VA genitourinary outpatient clinical report dated in June 
1997 assessed the veteran as status post right pelvioplasty, 
doing well.

VA examination in June 1997 revealed no abnormal urinary 
finding and minimal right hydronephrosis of the right kidney, 
much diminished from preoperatively.  X-ray examination of 
the right kidney revealed post-surgical change in the right 
upper quadrant region, mild hydronephrosis, and a lucency 
just proximal to the ureteropelvic junction, which could be 
secondary to a crossing vessel.  The diagnosis was 
ureteropelvic junction partial obstruction with mild 
hydronephrosis from anomalous artery (renal), much improved 
or cured from surgery.

The veteran testified during his November 1997 hearing that 
he would be having future testing regarding his claimed 
kidney disorder.

December 1998 VA examination diagnosed postoperative status 
for pyloroplasty and temporary stent placement in connection 
with the congenital right UPJ obstruction and mild or minimal 
hydronephrosis of the right kidney, excellent results, 
without functional impairment or limitation.

At this juncture the Board points out that congenital defects 
are not diseases or injuries within the meaning of 
legislation allowing for service connection.  38 C.F.R. 
§ 3.303(c).  See also VAOPGCPREC 82-90 (July 18, 1990) 
(service connection may be granted for diseases, but not 
defects, of congenital, developmental, or familial origin).  
Accordingly, the veteran's diagnosis of congenital 
ureteropelvic junction obstruction is not for consideration 
with regard to the present claim.  

However, the Board believes that the impression of mild 
hydronephrosis from anomalous artery (renal), referenced in 
the report of the June 1997 VA examination, sufficiently 
constitutes a medical diagnosis of a current disability 
(other than the congenital defects noted above) for well-
grounded purposes, thus satisfying the requirement that there 
be competent evidence of a current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

However, in the instant case, there is no medical evidence 
linking the veteran's current right kidney disorder to 
service.  There is no suggestion in the December 1998 VA 
examination report that the examiner linked the postoperative 
status for pyloroplasty and temporary stent placement in 
connection with the congenital right UPJ obstruction and mild 
or minimal hydronephrosis of the right kidney, excellent 
results, without functional impairment or limitation, to 
active service.

The Board acknowledges the veteran's contentions that he 
currently suffers from a right kidney disorder which had its 
origin in active service.  However, the etiology or pathology 
of a disability or disease is a medical question that the 
veteran is not qualified to answer.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under section 5107(a).  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  "Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of section 
5107(a); where the determinative issue does not require 
medical expertise, lay testimony may suffice by itself."  
See Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  In this 
case, there is no competent medical evidence linking the 
veteran's current right kidney disorder to service.  

In short, while the Board notes the veteran's contention that 
his current right kidney disorder originated in service, his 
statement does not satisfy the medical nexus requirement and 
cannot therefore render his claim well-grounded.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Again, lay assertions 
of medical evidence cannot constitute evidence to render a 
claim well-grounded under 38 U.S.C.A. § 5107(a).  Id., citing 
Espiritu, 2 Vet. App. at 494.  

Where, as here, the veteran fails to submit supportive 
medical evidence where the determinative issue involves 
medical causation, the claim is not well-grounded and ". . . 
VA has no duty to assist the appellant in developing his 
claim, or, for that matter, to adjudicate the claim."  See 
Franzen v. Brown, 9 Vet. App. 235, 238 (1996), citing Shogren 
v. Brown, 7 Vet. App. 14, 16 (1994).  Further, the doctrine 
of reasonable doubt does not ease the veteran's initial 
burden of submitting a well-grounded claim.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-55 (1990).

Finally, the Board is aware of no circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make this 
claim "plausible."  See generally McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  The veteran is instructed that medical 
evidence of causation is necessary to render his claim of 
entitlement to service connection for a right kidney disorder 
or hydronephrosis well-grounded.

B.  Systemic Lupus Erythematosus.

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy, 1 Vet. App. at 81; Gilbert, 1 Vet. 
App. at 54-55.  The claims file includes a VA clinical record 
dated in July 1996 (within one year of the veteran's 
discharge from service) which lists a diagnosis of lupus.  
After reviewing the claims file and the development 
accomplished pursuant to the Board's remand, the Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed, that the evidence of record allows 
for equitable resolution of the claim, and that the duty to 
assist the veteran has been met pursuant to 38 U.S.C.A. 
§ 5107(a).

The veteran's service medical records are negative for 
complaints and diagnoses of, or treatment for, lupus.  The 
veteran did complain of knee pain for the preceding 2 months 
during physical therapy clinical evaluation in April 1995.  
He was diagnosed with retropatellar pain syndrome (RPPS), 
right greater than left.  The veteran also reported a history 
of swollen or painful joints (specifically, the ankles and 
knees), as well as a history of bone, joint, or other 
deformity, during his June 1995 Medical Evaluation Board 
examination.

During VA examination in February 1996, the examiner 
diagnosed a history of mild bilateral patellofemoral 
syndrome, in addition to an elevated antinuclear antibody 
(ANA) titer, of unknown significance at that time.

During April 1996 VA rheumatoid clinical evaluation, the 
veteran complained of bilateral knee pain for the preceding 
11/2 years, as well as right ankle pain since 1992 and left 
ankle pain since 1989.  The impression was that the veteran's 
elevated ANA was inexplicable at that time, because he did 
not have any definite findings for a connective tissue 
disease.  The knee pain was said to be consistent with 
patellar compression syndrome, and the left ankle pain was 
said to be post traumatic.

During VA clinical evaluation in July 1996, the veteran 
complained of bilateral knee, bilateral ankle, and low back 
pain.  He provided a history of lupus, and denied any 
injuries.  The diagnosis was lupus.  Prednisone and Naprosyn 
were prescribed.

A claim of entitlement to systemic lupus erythematosus (SLE) 
was first raised during a July 1996 hearing, when the veteran 
testified that he had been diagnosed with lupus, had been 
given Prednisone, and was going to submit a formal claim.

The veteran was afforded a VA systemic conditions examination 
in September 1996.  He was diagnosed with a recent history of 
positive ANA test with speckled pattern, possibly reflective 
or indicative of lupus erythematosus.

VA rheumatologic evaluation in September 1996 diagnosed 
positive ANA, adding that the veteran's knee pain and skin 
rash were "not specific enough to confidently diagnose SLE 
now.  SLE is a possibility but the diagnosis awaits further 
manifestations before confirmation can be made."

After VA dermatological evaluation in November 1996, the 
veteran was diagnosed with verruca of the left palm, probable 
contact dermatitis overlying atopic dermatitis, and positive 
ANA, no signs of cutaneous lupus erythematosus on examined 
area.  February 1997 VA dermatology clinic assessed verruca 
vulgaris, improved.

Following VA clinical evaluation in March 1997, the veteran 
was assessed with positive ANA, possible systemic lupus 
erythematosus.

During evaluation at VA dermatology clinic in May 1997, the 
veteran was diagnosed with verruca vulgaris of the left hand.

The veteran was afforded a VA examination of the joints in 
June 1997.  As part of the diagnosis, the examiner stated 
that, as of that point in time, the specific relationship 
between the veteran's elevated ANA and strain of knee and 
ankle joints was too unclear to make a diagnosis.

The veteran presented for VA systemic conditions examination 
in June 1997 with complaints of mild intermittent aching and 
stiffness in the knees and ankles.  He had good vigor and 
felt quite well in general.  Musculoskeletal examination was 
negative, except for arthralgias of the knees and ankles.  
Examination of the skin was currently negative.  ANA was 
positive, with a speckled pattern, while complete blood count 
(CBC) and sedimentation rate were normal.  The diagnosis was 
elevated ANA, persistent, possibly indicative of a disease 
such as lupus erythematosus, but as of yet, not diagnosable 
as such. Follow-up evaluations were recommended.

A June 1997 VA rheumatology clinical record diagnosed 
positive ANA, no evidence to diagnose a specific connective 
tissue disease.

The veteran testified during his November 1997 hearing at the 
RO that he was going to be evaluated further by VA with 
respect to a diagnosis of lupus erythematosus.

A July 1998 VA rheumatology clinical record diagnosed 
positive ANA, no evidence for any definite connective tissue 
disease.

Pursuant to the September 1998 remand by the Board, the 
veteran was afforded a VA examination in December 1998.  
Examination of the skin revealed normal texture and turgor.  
Musculoskeletal examination revealed no gross deformities of 
any of the joints or the spine, and range of motion was full 
and normal, particularly with respect to the knees, ankles, 
feet, and toes.  Complete blood count and sedimentation rate 
were within normal limits, while ANA exhibited a speckled 
pattern.  The diagnosis was positive elevated ANA test of 
significant degree, but remaining inexplicable thus far, and 
not diagnosable as systemic lupus erythematosus as of yet.  
No functional impairments were associated with that abnormal 
finding.  The examiner commented that while systemic lupus 
erythematosus was not diagnosable at that time, the risk of 
treating same prematurely would be unwise.

As noted earlier, the evidence includes a July 1996 VA 
clinical report which lists an impression of lupus, and the 
Board has accepted such reported impression as true for 
purposes of finding the claim to be well-grounded.  However, 
after weighing the merits of the claim in light of the total 
record, the Board must find that the preponderance of the 
evidence is against a finding that the veteran currently 
suffers from lupus.   

On VA examination in September 1996, the examiner 
acknowledged a history of positive ANA testing possibly 
indicative of lupus.  However, while there was a "valid, 
serious suspicion" at that time, the examiner did not made 
such a diagnosis.  Further, the examiners who conducted the 
VA examinations in June 1997 concluded that the medical 
findings were too unclear to allow for a definite diagnosis 
and reported that it was not diagnosable at that time.  

Noting the complexity of the medical question presented, the 
Board remanded the case for another examination.  After VA 
examination in December 1998, the examiner also conclude that 
systemic lupus erythematosus was not diagnosable at that 
time.

The totality of the evidence leads to the conclusion that the 
veteran does not suffer from lupus, at least at this time.  
It is clear that various examiners have suspected such 
disease, but examinations for the express purpose of 
diagnosing that illness have not resulted in medical 
diagnosis of lupus.  The Board believes that the 
preponderance of the evidence is against the veteran's claim 
at this time.  It follows that there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise permit a favorable resolution as to this issue.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 54-55.

II.  Increased Rating Claims.

The veteran's claims are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Court has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

Further, after examining the record, the Board is also 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claims and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  
Murphy, 1 Vet. App. at 81; Littke v. Derwinski, 1 Vet. App. 
90, 91 (1990).  In this regard, the current condition of the 
veteran's service-connected right ankle and left fifth toe 
disabilities has been assessed by VA examination in December 
1998, which the Board finds to be adequate concerning the 
issues on appeal.  Finally, there is no indication that there 
are other relevant records available which would support the 
veteran's claims.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The determination of whether 
an increased evaluation is warranted is to be based on a 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


A.  Recurrent Right Ankle Sprain.

By a rating decision dated in March 1996, the RO granted 
entitlement to service connection for recurrent right ankle 
sprain, and assigned a noncompensable disability evaluation.  
Pertinent medical evidence of record at that time included 
service medical records and the report of a VA general 
medical examination dated in February 1996.

More recently, the veteran was afforded a VA examination of 
the joints in September 1996.  He reported arthritis in the 
right ankle.  Examination revealed neither swelling nor 
effusion of the right ankle.  Range of motion was inversion 
of approximately 20 degrees, eversion of 5 degrees, plantar 
flexion of 40 degrees and 0 degrees of dorsiflexion.  The 
ankle joint appeared stable, and there was no area of 
profound tenderness.  X-ray examination of the right ankle 
was essentially normal.  The diagnosis was normal right ankle 
examination, with no history of service-connected injury.

During VA examination of the joints in June 1997, the veteran 
complained of mild intermittent aching of the right ankle.  
There was no gross abnormality, swelling, or asymmetry of the 
ankle.  Nor was there evidence of effusion, crepitus, 
synovial proliferation, heat, redness, or tenderness.  The 
range of motion of the right ankle was unrestricted.  There 
was pain "to a very mild degree" on manipulation and range 
of motion.  X-ray examination of the right ankle was normal.  
The diagnosis was right ankle strain with complete resolution 
and without residual impairment.

The veteran testified in November 1997 that his right ankle 
was in constant pain, felt weak, became more painful upon 
walking, and gave out.  The veteran testified that he 
sometimes wrapped the ankle, and that it would occasionally 
swell.

During his June 1998 videoconference hearing, the veteran 
testified that his right ankle was deteriorating, and that it 
was painful when he awoke.  He testified that he tried to 
avoid going upstairs, and was currently taking Ibuprofen.  
The veteran reported that the pain increased with use and 
that he did not wear a brace or orthopedic shoe.

During VA examination in December 1998, range of motion of 
the right ankle was full and normal, with no evidence of 
tenderness, limitations, effusion, or crepitation.  There was 
slight tenderness over the lateral tibiale plateau of the 
right ankle.  The diagnosis was mild chronic strain, left 
ankle greater than the right, minimal functional impairment, 
and minor healed fracture.

Disabilities of the ankle are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  The range of 
motion of this joint is provided at 38 C.F.R. § 4.70, Plate 
II (0 to 20 degrees for dorsiflexion of the ankle, and 0 to 
45 degrees for plantar flexion of the ankle).  

The veteran is currently assigned a 10 percent disability 
evaluations for recurrent right ankle sprain, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (ankle, limited 
motion of).  Section 5271provides a 10 percent disability 
evaluation for moderate limited motion of the ankle, while 
marked limited motion of the ankle warrants a 20 percent 
disability evaluation.  

In this case, because June 1997 VA examination of the right 
ankle revealed unrestricted motion, and December 1998 VA 
examination of the right ankle revealed motion to be full and 
normal, there is clearly no evidence of limited motion of the 
right ankle which would warrant an increased disability 
evaluation pursuant to Diagnostic Code 5271.  Hence, the 
veteran's current symptomatology with respect to Diagnostic 
Code 5271 more nearly approximates the criteria for the 
current 10 percent disability evaluation for moderate limited 
motion of the right ankle.

The Board will now consider evaluating the veteran's service-
connected recurrent right ankle sprain under other pertinent 
Diagnostic Code sections.  Such a rating would be 
inappropriate, because he does not suffer from either 
ankylosis of the ankle (Diagnostic Code 5270), ankylosis of 
the subastragalar or tarsal joint (Diagnostic Code 5272), 
malunion of os calcis or astragalus (Diagnostic Code 5273), 
or astragalectomy (Diagnostic Code 5274).

Although the veteran has complained of right ankle pain on 
appeal, he did not exhibit visible manifestations of pain 
during December 1998 VA examination.  Johnson v. Brown, 9 
Vet. App. 7, 10 (1996); 38 C.F.R. § 4.40.  Nor did the 
examiner find any objective evidence of pain upon movement.  
38 C.F.R. § 4.45.  There is also no clinical evidence of any 
disuse, atrophy, or other objective findings to indicate any 
additional functional impairment of the right ankle.  Indeed, 
the veteran's functional impairment was termed "minimal" 
following VA examination in December 1998.  Furthermore, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).  Hence, an 
increased disability evaluation under 38 C.F.R. § 4.40 is not 
warranted.  See also 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-05 (1995).

The Board has also considered the provisions of 38 C.F.R. 
§ 4.7, but finds that there is no question presented as to 
which of two or more evaluations would more properly classify 
the severity of the veteran's recurrent right ankle sprain.

The Board further finds that the evidence does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
record does not reflect frequent periods of hospitalization 
because of the service-connected right ankle disability, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards, which are 
based on the average impairment of employment.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993); see also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).  Therefore, the Board 
finds that the criteria for submission for an assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the doctrine of reasonable 
doubt.  However, because the preponderance of evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

B.  Residuals of Fracture of Left Fifth Toe.

By a rating decision dated in March 1996, the RO granted 
entitlement to service connection for status post left fifth 
toe fracture, and assigned the current noncompensable 
disability evaluation.  Pertinent medical evidence of record 
at that time included service medical records, a VA 
outpatient treatment report dated in September 1995, and the 
report of the February 1996 VA general medical examination.

During VA examination in September 1996, there was no 
particular area of profound tenderness in the left foot.  X-
ray examination revealed a probable old, well-healed fracture 
of the distal 5th metatarsal that did not appear to be 
intraarticular.  The diagnosis was history of healed 
fracture, left metatarsal, with minimal angulation.

The veteran testified during his November 1997 hearing that 
he suffered from constant pain and discomfort in his left 
fifth toe, which protruded upon walking, and which required 
that he buy his boots a bit wider.

December 1998 VA examination of the fifth toe revealed slight 
angulation of the fifth metatarsal bone from a previous 
fracture.  The diagnosis was healed fracture of the left 
metatarsal bone, with minimal angulation and minimal 
functional impairment.

The veteran is currently assigned a noncompensable disability 
evaluation for residuals of a fracture of the left fifth toe, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 (foot 
injuries, other).  Section 5284 provides a 10 percent 
disability evaluation for moderate foot injury, while 
moderately severe foot injury warrants a 20 percent 
disability evaluation and severe foot injury warrants a 30 
percent disability evaluation.  

Section 5284 does not provide for a noncompensable disability 
evaluation.  However, in every instance where the schedule 
does not provide for a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

The Board has reviewed the evidence of record, particularly 
the December 1998 VA examination, which diagnosed healed 
fracture of the left metatarsal bone, with minimal angulation 
and minimal functional impairment.  This evidence, viewed in 
conjunction with the veteran's subjective complaints and 
testimony, appears to most closely approximate the current 
noncompensable disability evaluation under Diagnostic Code 
5284.  The evidence simply does not substantiate "moderate" 
foot injury, as contemplated for a 10 percent evaluation 
under Diagnostic Code 5284.

Hence, the current noncompensable disability evaluation 
pursuant to Diagnostic Code 5284 most accurately reflects the 
current level of disability of the veteran's service-
connected residuals of a fracture of the left fifth toe.

The Board is aware of the veteran's subjective complaints of 
pain, which he has articulated both on appeal and during his 
December 1998 VA examination.  These complaints of discomfort 
have been considered and have been taken into account in 
assignment of the current noncompensable disability 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45; Johnson, 9 Vet. 
App. at 10; cf. DeLuca, 8 Vet. App. at 204-05.  There is also 
no clinical evidence of any disuse, atrophy, or other 
objective findings to indicate any additional functional 
impairment of the left fifth toe.  Indeed, the veteran's 
functional impairment was termed "minimal" following VA 
examination in December 1998.  Also, the Board must again 
emphasize that the rating schedule does not provide a 
separate rating for pain.  See Spurgeon, 10 Vet. App. at 196.  
The Board therefore finds that the noncompensable rating 
adequately compensates the veteran for the level of his pain.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.7, but finds that there is no question presented as to 
which of two or more evaluations would more properly classify 
the severity of the veteran's residuals of a fracture of the 
left fifth toe.

The Board also finds that, because there is no evidence that 
the disability at issue has necessitated frequent 
hospitalizations or produced marked industrial impairment, 
referral for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell, 9 
Vet. App. at 338-39; Shipwash, 8 Vet. App. at 227.

The Board has also considered the doctrine of reasonable 
doubt.  However, because the preponderance of evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

